Broyles, O. J.
1. After correctly instructing the jury as to the law' in reference to the defendant’s statement, it was not error in that connection to charge: “ remembering that it is not under oath nor subject to the penalties incident to a sworn witness.” Ryals v. State, 125 Ga. 266 (54 S. E. 168), and citation; Harrison v. State, 28 Ga. App. 554 (112 S. E. 293).
2. There is no substantial merit in any of the remaining grounds of the amendment to the motion for a new trial.
3. The verdict was authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Indictment for carrying pistol; from Wilkes superior court — Judge Shurley. January 24, 1922.
F. H. Colley, Hugh E. Combs, F. W. Gilbert, for plaintiff in error.
M. L. Felts, solicitor-general, contra.